DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 are pending.
Claims 1-4, 8 and 9 are rejected.
Claims 5-7 are objected.
Claims 10 and 11 are withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and species A-1 in the reply filed on December 21, 2021 is acknowledged.
Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 21, 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 19, 2021 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "wherein R3 in the general formula (I) is an oxygen atom" in line 2.  There is insufficient antecedent basis for this limitation in the claim because in claim 1 R3 is only selected from independently a hydrogen atom, an alkyl 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by APPENDINO et al, (“Homologues and isomers of Noladin Ether, a Putative Novel Endocannabinoid: interaction with Rat Cannabinoid CB1 Receptors”, Bioorganic and Medicinal Chemistry Letters, vol. 13, 2003, pp. 43-46).
Appendino et al. disclose the following compounds: 

    PNG
    media_image1.png
    120
    158
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    91
    132
    media_image2.png
    Greyscale
, wherein R is 
    PNG
    media_image3.png
    41
    445
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    45
    443
    media_image4.png
    Greyscale
.   Compounds 5d and 7m are compounds having the claimed formula (I), wherein R1 is a C1 alkyl group; R2 is a C6 alkenyl group; R3 and R4 are a H atom; X and Y are O; J is an aliphatic C3 hydrocarbon; and n is 2 (see Scheme 1 on page 43 and Table 1 on page 44).  Claim 8 is anticipated because the limitation oxygen absorbent is an intended use.  The preamble is not a limitation where a claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim (see MPEP 2111.02 II).
Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GORDILLO et al, ("Palladium-Catalysed Telomerisation of lsoprene with Glycerol and Polyethylene Glycol: A Facile Route to New Terpene Derivatives", Advanced Synthesis and Catalysis, vol. 351, 2009, pp. 325-330).
Gordillo et al. disclose the following compound:
 
    PNG
    media_image5.png
    142
    167
    media_image5.png
    Greyscale
.   Compound 4 is a compound having the claimed formula (I), wherein R1 is a C1 alkyl group; R2 is a C6 alkenyl group; R3 and R4 are a H atom; X preamble is not a limitation where a claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim (see MPEP 2111.02 II).
Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DASTUR et al. (CH 632983A5, original document and machine generated English translation).
Dastur et al. disclose the following compound:
 
    PNG
    media_image6.png
    175
    426
    media_image6.png
    Greyscale
.   This a compound having the claimed formula (I), wherein R1 and R2 are a C1 alkyl group; R3 and R4 are a H atom; X and Y are O; J is an aliphatic C3 hydrocarbon; and n is 1 (see page 2, column 2, lines 22-29 of the original document).  Claim 8 is anticipated because the limitation oxygen absorbent is an intended use.  The preamble is not a limitation where a claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim (see MPEP 2111.02 II).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-4, 8 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/601,998 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the polymer of formula (I) in copending Application No. 17/601,998 and the instant compound of formula (I) have similar core structures and substituents that overlap in scope.  Compare instant R1 and R2 with R3 and R4 in claim 1 of copending Application No. 17/601,998.  Compare instant R3 and R4 with R5 and R6 of copending Application No. 17/601,998. Compare instant X with X2 of copending Application No. 17/601,998.  Compare instant J with 
    PNG
    media_image7.png
    119
    206
    media_image7.png
    Greyscale
 of copending Application No. 17/601,998.  Compare instant Y with X1 of copending Application No. 17/601,998.  Compare instant H with R8 of copending Application No. 17/601,998.    In addition, Claim 6 of copending Application No. 17/601,998 is a compound having the instant formula (I), wherein R13 and R14 have the same meaning as instant R1 and R2; instant R3 and R4 are hydrogen; X and Y are O; J is a C3 aliphatic hydrocarbon having a (meth)acryloyloxy group; n is 1 in each; and R16 of copending Application No. 17/601,998 is H.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Funakoshi et al. (“Insight into the Cyclization of 6-Octen-1-als with Rhodium(I) Complex”, Chem. Pharm. Bull. Vol. 37, No. 8, August 1989, pp. 1990-1994) disclose the compound 
    PNG
    media_image8.png
    233
    147
    media_image8.png
    Greyscale
and its preparation in the right column on page 1991 and 1993 and 
    PNG
    media_image9.png
    208
    149
    media_image9.png
    Greyscale
 and its preparation in the left column on pages 1992 and 1993).  
	
Li et al. (“Regioselective Reductive Hydration of Alkynes To Form Branched or Linear Alcohols”, Journal of the American Chemical Society, October 2012, Vol. 134, 
    PNG
    media_image10.png
    124
    317
    media_image10.png
    Greyscale
 in the left column on page 17378.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699